Judgment, Supreme Court, Bronx County (John E Collins, J.), rendered March 31, 2005, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
After conducting a hearing, the court properly imposed an enhanced sentence based upon defendant’s violation of the terms of a plea agreement that required her to complete a drug treatment program. The evidence established that defendant was placed in a suitable program, and that her failure to abide by the plea agreement was entirely within her control (compare People v Feliciano, 14 AD3d 308 [2005]; People v Jimenez, 307 AD2d 880 [2003]). Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.